UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6667


GERALD WAYNE TIMMS,

                     Petitioner - Appellant,

              v.

WARDEN SULLIVAN,

                     Respondent - Appellee.



                                       No. 20-6668


GERALD WAYNE TIMMS,

                     Petitioner - Appellant,

              v.

WARDEN SULLIVAN,

                     Respondent - Appellee.



Appeals from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-hc-02192-D, 5:19-hc-02220-D)


Submitted: September 29, 2020                                   Decided: October 6, 2020
Before NIEMEYER and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald Wayne Timms, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Gerald Wayne Timms, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 petition. We have reviewed the record and find no reversible

error. Accordingly, we affirm substantially for the reasons stated by the district court. *

Timms v. Sullivan, Nos. 5:19-hc-02192-D, 5:19-hc-02220-D (E.D.N.C. Apr. 28, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




       *
          We note that Timms’ suits should not have been dismissed as redundant or
duplicative, as the instant suits involved a different defendant from those cited by the
district court, and the instant suits did not both raise the same claims.

                                            3